DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/21 has been entered.
 Response to Amendment
The amendments to the claims, in the submission dated 2/23/21, are acknowledged and accepted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner respectfully notes that the previous rejection utilized figure 3 of the Chan et al. reference.  After further review and consideration of the amendments to the claims dated 2/23/21, figure 6 of Chan et al. is being used herein to meet the limitations of the claims as currently presented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (US 2012/0099201).
Consider claim 1, Chan et al. disclose (e.g. figure 6) an optical element driving mechanism, comprising:
a fixed module (20, outer frame);
a movable module (10, auto-focus module) movable in a moving range relative to the fixed module (the auto-focus module has a movable range relative to the fixed module) and configured to connect an optical element (11, lens);
a first sensing magnet (17, magnet); and
a first sensing element (43, displacement sensor) disposed corresponding to the first sensing magnet for sensing displacement of the movable module relative to the fixed module along a first direction (the displacement sensor detects a volume of 
Consider claim 2, Chan et al. disclose (e.g. figure 6 of Chan) an optical element driving mechanism, wherein the first sensing element is a magnetoresistance sensor (the displacement sensor 43 can be a magneto-resistive (MR) sensor) [0032 of Chan]. 
Consider claim 11, Chan et al. disclose (e.g. figures 5 or 6)  a magnetic sensor (two displacement sensors are used) [0035-038] corresponding to the first sensing magnet for sensing the amount of rotation of the first sensing magnet relative to the fixed module around an axial direction (a volume of displacement in the x-axis and y-axis directions is detected) wherein the axial direction is perpendicular to the polar direction (see figures 5-6, the polar direction is perpendicular to the axial direction of the lens) [0035-0038].  
Consider claim 12, Chan et al. disclose (e.g. figure 6 of Chan) an optical element driving mechanism, wherein when observed from a polar direction of the first sensing magnet, the first sensing element at least partially overlaps the first sensing magnet 
Consider claim 13, Chan et al. disclose (e.g. figure 6 of Chan) an optical element driving mechanism, wherein a projected area of the first sensing magnet on a reference surface is larger than a projected area of the first sensing element on the reference surface, wherein the reference surface is perpendicular to a polar direction of the first sensing magnet (see figure 6, the area of the magnet assembly is larger than the area of displacement sensor 43) [0037-0040 of Chan].
Consider claim 14, Chan et al. disclose (e.g. figure 6 of Chan) an optical element driving mechanism, wherein the first sensing element is adjacent to an edge of the first sensing magnet (see figure 6, the magnet assembly 17 is adjacent the displacement sensor 43) [0037-0040 of Chan].
Consider claim 15, Chan et al. disclose (e.g. figure 6 of Chan) an optical element driving mechanism, wherein the first sensing element is adjacent to a center of the first sensing magnet (see figure 6, the magnet assembly 17 is adjacent to a center of the displacement sensor 43) [0037-0040 of Chan].
Consider claim 16, Chan et al. disclose (e.g. figure 6) a third sensing element disposed corresponding to the first sensing magnet for sensing displacement of the first sensing magnet relative to the fixed module along a third direction (a volume of displacement in the x-axis and y-axis directions is detected by the displacement sensors 43), wherein the third direction is parallel to a polar direction of the sensing magnet (the third direction is considered to be in the x-axis direction which is the same as the polar direction as shown in figure 6) [0035-0038].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2012/0099201).
Consider claims 3-4, Chan et al. do not explicitly disclose that the polar direction of magnet 17 is parallel to an optical axis of the optical element or perpendicular to an optical axis of the optical element.  Although Chan et al. do not explicitly disclose that the polar direction is parallel to or perpendicular to the optical axis, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention that the polar direction could be selected as such since a magnet with a polar direction is disclosed and there are a finite potential ways in which the polar direction can be oriented with respect to the optical element (parallel to, perpendicular to, or neither parallel nor perpendicular to).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the polar direction to be parallel to, or perpendicular to the optical axis of the optical element in order to utilize magneto forces for x-y-z stability of the optical element.  
Claims 5-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (2012/0099201), in view of Lee et al. (WO 2015/133759) (Park US 2017/0017056) is used herein as a translation).

Consider claim 6, the modified Chan et al. reference discloses an optical element driving mechanism, further comprising a circuit board, and the first sensing element and the second sensing element are disposed on opposite sides of the circuit board (see figures 8-9 of Lee et al., the first and second parts of the sensing magnet are provided on top and bottom sides of the circuit board.  The top and bottom portions are considered to be opposite sides of the circuit board) [0028, 0133-0143 of Lee et al.].
Consider claim 7, the modified Chan et al. reference discloses an optical element driving mechanism, wherein when observed from the polar direction of the first sensing magnet, the first sensing element at least partially overlaps the second sensing element 
Consider claim 8, the modified Chan et al. reference discloses an optical element driving mechanism, wherein the first sensing element is disposed in a corner of the circuit board (see figures 8 and 17 of Lee et al., the sensing magnets are located in the inner corner of the circuit board) .
Consider claim 9, Chan et al. do not explicitly disclose that the driving mechanism further comprises a second sensing element and a second sensing magnet corresponding to each other, wherein the second sensing magnet is disposed on the movable module, and the second sensing magnet is movable relative to the first sensing magnet, and wherein the second sensing element senses the displacement of the second sensing magnet relative to the fixed module along a second direction, wherein the second direction is perpendicular to the first direction.  Chan et al., and Lee et al. are related as lens driving devices.  Lee et al. disclose (e.g. figures 8, 17) a second sensing element (180, position sensor) and a second sensing magnet (182A, sensing magnet) corresponding to each other, wherein the second sensing magnet is disposed on the movable module (the sensing magnet is mounted to the outer peripheral surface of the bobbin) [117-125], and the second sensing magnet is movable relative to the first sensing magnet (bobbin is moved with respect to the position sensor) [0125-0126], and wherein the second sensing element senses the displacement of the second sensing magnet relative to the fixed module along a second direction (i.e. along the y-axis direction), wherein the second direction is perpendicular to the first direction (y-axis direction is perpendicular to the x-axis direction). It would have been obvious to 
Consider claim 10, the modified Chan et al. reference does not explicitly disclose discloses that an angle between a first magnetizing direction of the first sensing magnet and a second magnetizing direction of the second sensing magnet is substantially 45 degrees.  Although Chan et al. do not explicitly disclose that the angle is substantially 45 degrees, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention that the angle could be selected as such since two directions are disclosed and there are a finite potential ways in which the direction can be oriented with respect to each other (parallel to, perpendicular to, 45 degree separations, etc.).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify angle to be substantially 45 degrees in order to utilize magneto forces for x-y-z stability of the optical element.  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2012/0099201) in view of Takizawa (US 2014/0362242).
Consider claim 17, Chan et al. reference does not explicitly disclose an optical element driving mechanism, wherein the movable module moves along the first direction relative to the fixed module, the first sensing magnet is driven to move along the first direction relative to the first sensing element.  Chan et al. and Takizawa are related as lens driving devices.  Takizawa discloses (e.g. figure 21 of Takizawa) an optical element driving mechanism, wherein the movable module moves along the first direction relative to the fixed module, the first sensing magnet is driven to move along the first direction relative to the first sensing element (the shift detecting magnet 109 is fixed to the lens barrel which is movable in the optical axis direction.  The magnetic sensor is provided for the lower camera cover so as to face the shift detecting magnet) [0186-0187 of Takizawa].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Chan et al. to have the magnet move along the first direction, as taught by Takizawa, in order to provide improved autofocusing and optical image stabilization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872